Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 13 November 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John


      
       Gentlemen
       
        13 November 1778
       
      
      Things are becoming extremely serious here. The resolution (mentioned in my letter of the 10th) to refuse convoys to naval stores has not yet been formally adopted. It has been decided only that next Wednesday a resolution in this regard should be adopted by a plurality. The gentlemen from Amsterdam have protested against this as being contrary to the Constitution which, in this case, requires unanimity, and have registered their formal protest in the Actes. For the moment, they have seen themselves abandoned by all the other towns. Mr. van Berckel has heroically supported their efforts in the Assembly: one could say that, with the exception of his city, he was assaulted by the entire province and, by extension, the whole Republic. These gentlemen left yesterday for Amsterdam to report to the council of the town. If the council upholds its regency, and if the corps of merchants again raises its voice, as seems most likely, they should succeed in their just cause. If the council, against all probability, weakens, Mr. van Berckel swears that he will not return here, but rather will let whoever so wishes cut a sorry figure for himself.
      A few days ago the French ambassador declared verbally, to the principal members of the government and through them to all the pensionaries of the towns, that the King expects the Republic to insure that the Dutch flag is respected, and to protect its trade effectively and without delay, to the full extent of her Treaties of 1674 &c with England, on the strength of which rests the respect accorded her flag; and that, if the Republic does not meet so just an expectation and tries to modify any part of those Treaties to the detriment of trade, the King is irrevocably determined to deprive the nation of the privileges which his Majesty, through sheer affection and without being obligated by any treaty, has thus far allowed her to enjoy in the harbors of France.
      Today I am informing our friends from Amsterdam of this in order to have it disclosed to the full financial community.
      I leave in an hour for where my presence has now been judged necessary.
      I am, with great respect, gentlemen, your very humble and very obedient servant
      
       Dumas
      
     